DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (2003/0226435) in view of Oiwa et al. (2018/0079097), hereafter Oiwa.
Regarding claim 1, Aoki teaches an apparatus for processing flat objects substantially as claimed except for limitations in bolded texts comprising a transport system with several rotatably mounted conveyor rollers 21, with which the flat objects are transportable in the direction of transport, and at least one releasably mounted tool module (3U, 4U and 3L, 4L), 

b) which is supported displaceable along the only one drive shaft or the lower and the upper drive shaft (2U, 2L); and 
c) which is equipped with tool parts (4U, 4L) for processing the flat objects, of which tool parts at least one is drivable by the lower or the upper drive shaft; 
wherein the tool module is supported on a tool carrier (6U, 6L) which is displaceable by means of a rotatably mounted setting shaft in parallel to the only one drive shaft or in parallel to the lower and the upper drive shafts, and which tool carrier has at least one holding element (recess on elements 6) which serves for releasably holding the tool module.
See Figs. 1-2.
Aoki does not teach “a transport system with several rotatably mounted conveyor rollers 21, with which the flat objects are transportable in the direction of transport.”
Oiwa teaches an apparatus for processing flat objects comprising a transport system with several rotatably mounted conveyor rollers 21, with which the flat objects are transportable in the direction of transport, and at least one releasably mounted tool module (75, 76).  See Figs. 1-3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus for processing flat objects in Aoki a transport system with several rotatably mounted conveyor rollers as taught by Oiwa for transfer the flat objects to the tool parts.

Regarding claim 3, the recess on the tool carriers (6U, 6L) defines a mechanical holding element. 
Regarding claim 4, the tool modules having lower module parts (3L, 4L) and upper module parts (3U, 4U) are best seen in Fig. 2 in Aoki.
Regarding claim 7, the rotary blades (4U, 4L) are best seen in Fig. 2.
Regarding claim 10, the tool carriers being coupled to threaded elements (9U, 9L) are best seen in Fig. 2.
Regarding claim 11, it is known in the art that the shafts (2U, 2L) are releasbly mounted on bearing plates positioned at both ends of the shafts.  The bearing plates are shown schematically as two straight lines in Fig. 2 for installing to or removing from the apparatus for processing flat objects for maintenance or replacement.  The bearing plates (31, 32) are also best seen in Fig. 49 in Oiwa.
Regarding claim 13, setting shafts (9U, 9L) are best seen in Fig. 2.
Regarding claim 14, Aoki teaches the invention substantially as claimed except for the apparatus for processing flat objects having a plurality of processing stages arranged in a transport direction.  
Oiwa teaches the apparatus for processing flat objects a plurality of processing stages (3A, 4A, 5A) arranged in a transport direction for making a plurality of different products.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the modified apparatus for 
Regarding claim 15, Aoki does not explicitly teach a control unit.  However, it is known in the art that processing machine is controlled by a controller.  Oiwa also teaches a control unit 6 is best seen in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (2003/0226435) in view of in view of Oiwa et al. (2018/0079097), hereafter Oiwa, and further in view of Endo et al. (2015/0273720).
Aoki teaches the invention substantially as claimed except for the lower module and the upper module each having a roller for nipping a workpiece during a cutting or scoring process.
Endo teaches an apparatus comprising a lower module and an upper module each having a roller (22, 24) for holding a workpiece straight during a cutting or scoring process.  See Fig. 11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the upper module and the lower .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (2003/0226435) in view of in view of Oiwa et al. (2018/0079097), hereafter Oiwa, and further in view of Benzoni (2001/0009121).
Regarding claim 12, Aoki teaches the invention substantially as claimed except for the drive shaft and the conveyor rollers being coupled to a common belt.  
Benzoni teaches a common timing belt 35 for synchronously driving rotating tools (10, 11, 18).  See Fig. 5. 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus for processing flat objects in Aoki a common belts connecting the drive shaft and the conveyor rollers for synchronously driving the drive shaft and the conveyor rollers to maintain good tension of the flat objects at the cutting tools for making good cuts on the flat objects.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slitting machines of general interest are cited in form PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHONG H NGUYEN/Examiner, Art Unit 3724